Title: From James Madison to Ambrose Madison, 19 May 1791
From: Madison, James
To: Madison, Ambrose


Dr. bror.
N. York May 19. 1791
Yours of the 9th. instant found me in this City. I immediately wrote to Mr. Leiper & this day recd his answer on the subject of Tobo. which I inclose. I think you & my father wd. do well to send your tobo. to him as soon as you can, takin⟨g⟩ care to send none but of the most respectable quality. I cannot comply here with my father’s request as to the raisins & Tamarinds. Before I left Philada. I ordered him a hundred lb. of Coffee, wh⟨ich⟩ by trial I ascertained to be good; also 1 lb. of imperial tea of the first quality for yo⟨u.⟩ The Coffee was 14d. & the tea 17/6. Pa. Currency. I have not the la⟨ws⟩ of the U. S. or the instructions of the Secy: of Treasy. at hand & am therefore unable to say whether a power of Attorney is necessary in the case you state. I rather think it is not for the view purpose of getting out funded certificates. On looking over the advertisements of the Treasy. Dept. my father will be able to satisfy himself; or in order to be on the safe side a power of [attorney] may be forwarded. Mr. Jefferson is here & we shall set out in a day or two. The extent of our joint tour will depend on circumstances, as will the prosecution of mine to Boston &c. I am in haste that I may not lose a post which may be of consequence in your arrangements for the Tobo. My affete. regards to all & particularly to my mother, whose health I hope continues to mend. Adieu
Js. Madison Jr.
